Case 3:17-cv-01112-JLS-NLS Document 115-12 Filed 07/08/19 PageID.5129 Page 1 of 22




                            EXHIBIT 39
         (REDACTED ­ PUBLIC VERSION)
Case 3:17-cv-01112-JLS-NLS Document 115-12 Filed 07/08/19 PageID.5130 Page 2 of 22




                                 Exhibit 39 - Page 410
Case 3:17-cv-01112-JLS-NLS Document 115-12 Filed 07/08/19 PageID.5131 Page 3 of 22




                                 Exhibit 39 - Page 411
Case 3:17-cv-01112-JLS-NLS Document 115-12 Filed 07/08/19 PageID.5132 Page 4 of 22




                                 Exhibit 39 - Page 412
Case 3:17-cv-01112-JLS-NLS Document 115-12 Filed 07/08/19 PageID.5133 Page 5 of 22




                                 Exhibit 39 - Page 413
Case 3:17-cv-01112-JLS-NLS Document 115-12 Filed 07/08/19 PageID.5134 Page 6 of 22




                                 Exhibit 39 - Page 414
Case 3:17-cv-01112-JLS-NLS Document 115-12 Filed 07/08/19 PageID.5135 Page 7 of 22




                                 Exhibit 39 - Page 415
Case 3:17-cv-01112-JLS-NLS Document 115-12 Filed 07/08/19 PageID.5136 Page 8 of 22




                                 Exhibit 39 - Page 416
Case 3:17-cv-01112-JLS-NLS Document 115-12 Filed 07/08/19 PageID.5137 Page 9 of 22




                                 Exhibit 39 - Page 417
Case 3:17-cv-01112-JLS-NLS Document 115-12 Filed 07/08/19 PageID.5138 Page 10 of
                                      22




                                Exhibit 39 - Page 418
Case 3:17-cv-01112-JLS-NLS Document 115-12 Filed 07/08/19 PageID.5139 Page 11 of
                                      22




                                Exhibit 39 - Page 419
Case 3:17-cv-01112-JLS-NLS Document 115-12 Filed 07/08/19 PageID.5140 Page 12 of
                                      22




                                Exhibit 39 - Page 420
Case 3:17-cv-01112-JLS-NLS Document 115-12 Filed 07/08/19 PageID.5141 Page 13 of
                                      22




                                Exhibit 39 - Page 421
Case 3:17-cv-01112-JLS-NLS Document 115-12 Filed 07/08/19 PageID.5142 Page 14 of
                                      22




                                Exhibit 39 - Page 422
Case 3:17-cv-01112-JLS-NLS Document 115-12 Filed 07/08/19 PageID.5143 Page 15 of
                                      22




                                Exhibit 39 - Page 423
Case 3:17-cv-01112-JLS-NLS Document 115-12 Filed 07/08/19 PageID.5144 Page 16 of
                                      22




                                Exhibit 39 - Page 424
Case 3:17-cv-01112-JLS-NLS Document 115-12 Filed 07/08/19 PageID.5145 Page 17 of
                                      22




                                Exhibit 39 - Page 425
Case 3:17-cv-01112-JLS-NLS Document 115-12 Filed 07/08/19 PageID.5146 Page 18 of
                                      22




                                Exhibit 39 - Page 426
Case 3:17-cv-01112-JLS-NLS Document 115-12 Filed 07/08/19 PageID.5147 Page 19 of
                                      22




                                Exhibit 39 - Page 427
Case 3:17-cv-01112-JLS-NLS Document 115-12 Filed 07/08/19 PageID.5148 Page 20 of
                                      22




                                Exhibit 39 - Page 428
Case 3:17-cv-01112-JLS-NLS Document 115-12 Filed 07/08/19 PageID.5149 Page 21 of
                                      22




                                Exhibit 39 - Page 429
Case 3:17-cv-01112-JLS-NLS Document 115-12 Filed 07/08/19 PageID.5150 Page 22 of
                                      22




                                Exhibit 39 - Page 430
